               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                             1:18 CR 78

UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )
                                                 )           ORDER
MARION KENT COVINGTON,                           )
                                                 )
                    Defendant.                   )
                                                 )


      This matter is before the Court on Defendant Covington’s Motion to Join In and

Adopt Co-Defendant’s Response to Motion to Quash (Doc. 62). Although a brief in

support of the Motion was not required, see LCrR 47.1(c), additional information

concerning the specific relief sought by Defendant Covington and the Government’s

objection to the Motion would be helpful to the Court.

      IT IS THEREFORE ORDERED THAT:

      1. The Government and Defendant Covington are each DIRECTED to file a brief

          or memorandum concerning their position on Defendant Covington’s Motion to

          Join In and Adopt Co-Defendant’s Response to Motion to Quash (Doc. 62).

      2. The briefs or memoranda are to be submitted on or before March 15, 2019 and

          may be no longer than five (5) pages each.



                                     Signed: March 8, 2019
